IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM HUTCHISON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3354

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed February 10, 2017.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        We affirm appellant’s conviction and sentence in this Anders1 appeal but

remand for correction of the written judgment to reflect that his conviction for

manslaughter with a weapon was reclassified to a first-degree felony due to his use

1
    Anders v. California, 386 U.S. 738 (1967).
of a knife, pursuant to section 775.087(1), Florida Statutes (2014), as charged in

the information. See Stafford v. State, 584 So. 2d 138 (Fla. 1st DCA 1991); Jones

v. State, 164 So. 3d 1249 (Fla. 1st DCA 2015) (citing Washington v. State, 37 So.

3d 376 (Fla. 1st DCA 2010)).

      AFFIRMED and REMANDED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.




                                        2